ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/09/2021 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 7, 9-14, 16, 18-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims 1, 16, and 19, and specifically does not show wherein “wherein the plurality of crossover passages are distributed in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet that is no more than 15% of a total length between the inlet and the outlet than are disposed after the first length”. The closest prior art of record is Yano as modified by Pasternak in the manner set forth in the previous action. Although Yano as modified teaches the majority of claimed limitations, including crossover passages 12, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitation, in combination with other claimed features. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763